                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        ED CV 19-0278 FMO (SHKx)                              Date     December 27, 2019
 Title           Ecology Recycling Services, LLC, et al. v. Engineering/Remediation
                 Resources Group, Inc. et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                   Cheryl Wynn                                           None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                          None Present
 Proceedings:            (In Chambers) Order to Show Cause Re: Sanctions or Dismissal

       Pursuant to the Court’s Order of September 17, 2019, the parties were required to
complete a settlement conference before the assigned magistrate judge no later than December
11, 2019. (See Dkt. 45). If the case settled, the parties were required to file a Notice of
Settlement no later than 24 hours after settlement. (See id.). Otherwise, the parties were
required to file a Status Report Re: Settlement no later than 48 hours after the settlement
conference was complete. (See id.).

       As of the filing date of this Order, neither a Notice of Settlement nor a Status Report Re:
Settlement has been filed. (See, generally, Dkt.). Accordingly, IT IS ORDERED THAT, no later
than January 2, 2020, the parties shall show cause in writing why sanctions should not be
imposed for failure to comply with the Court’s Order. Failure to submit a response to this
Order by the deadline set forth above may result in the imposition of sanctions and/or
dismissal of this action for lack of prosecution. See Fed. R. Civ. P. 41(b); Link v. Wabash
R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962); Pagtalunan v. Galaza, 291 F.3d 639,
642 (9th Cir. 2002), cert. denied, 538 U.S. 909 (2003).


                                                                                  00      :     00

                                                         Initials of Preparer            cw




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
